Citation Nr: 1751900	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  14-07 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, currently rated as 10 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1967, to include service in the Republic of Vietnam.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  It denied ratings in excess of 10 percent for peripheral neuropathy for each lower extremity.  The Veteran timely appealed these issues.

In March 2017, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is of record. 

The record raises the issue of unemployability due to service-connected disabilities.  Consequently, the Board has added the issue of entitlement to a TDIU to the appeal.  Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  The evidence is approximately evenly balanced as to whether the Veteran's peripheral neuropathy of the right lower extremity more nearly approximated moderate incomplete paralysis; but his peripheral neuropathy of the right lower extremity did not more nearly approximate severe incomplete paralysis.

2.  The evidence is approximately evenly balanced as to whether the Veteran's peripheral neuropathy of the left lower extremity more nearly approximated moderate incomplete paralysis; but his peripheral neuropathy of the left lower extremity did not more nearly approximate severe incomplete paralysis.

3.  Throughout the entire appeal period, the evidence is at least evenly balanced as to whether the Veteran's service connected disabilities rendered him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 20 percent, but no higher, for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.10, 4.120, 4.124a, Diagnostic Codes (DCs) 8699-8620 (2017).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 20 percent, but no higher, for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.7, 4.10, 4.120, 4.124a, DCs 8599-8520.

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for a TDIU are met.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 4.1-4.7, 4.10, 4.16. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As the claim for entitlement to a TDIU is being granted, further discussion of the VCAA with regard to this claim is unnecessary.

In this case, the Veteran's August 2011 increased rating claim was filed as a fully developed claim pursuant to the Secretary's program to expedite VA claims.  See VA Form 21-526EZ.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, an appellant submits all evidence relevant and pertinent to his claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the appellant with a VA medical examination, may still be required prior to the adjudication of the claim.  The fully developed claim form includes notice to the appellant of what evidence is required to substantiate a claim for increase and of the appellant's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings and effective dates.  See id.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Veteran has not demonstrated any prejudice with regard to the content of any notice.

Additionally, VA assisted the Veteran in obtaining identified and available evidence needed to substantiate his increased rating claims and affording him VA examinations.  As indicated by the discussion below, these examination reports, along with the other lay and medical evidence of record, contain sufficient evidence by which to evaluate the Veteran's service-connected peripheral neuropathy disabilities in the context of the pertinent regulations.  There is no evidence that additional relevant records have yet to be requested or that additional examinations are in order.  

In March 2017, the Veteran testified at a hearing before the undersigned VLJ.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, the VLJ identified the issues on appeal and inquired as to the peripheral neuropathy symptoms and employment status.  Neither the Veteran, nor his representative, has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.

The Board will therefore proceed to the merits of the increased rating and TDIU claims on appeal.

II. Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.   Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Here, however, as shown below, uniform 20 percent ratings are warranted for peripheral neuropathy of the right lower extremity and of the left lower extremity.

Disability from neurological conditions is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.124a.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, atrophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

The Veteran's diabetic peripheral neuropathy of the lower extremities are currently rated under 38 C.F.R. § 4.124a, DCs 8699-8620.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The use of the "99" series and a hyphenated diagnostic code reflects that there is no specific diagnostic code applicable to the Veteran's peripheral neuropathy, and it must be rated by analogy.  38 C.F.R. § 4.20.

Under DC 8620, applicable to neuritis that is rated as paralysis of the sciatic nerve (diseases of the peripheral nerves), a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy; and an 80 percent rating is warranted for complete paralysis: the foot dangles and drop, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8620.

Words such as "severe," "moderate," and "mild" are not defined in the rating schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  In applying the schedular criteria for rating peripheral nerve conditions, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id. 

Turning to the relevant evidence of record, the Veteran visited the VA podiatry clinic in August 2010.  He complained about burning, aching, throbbing and soreness heel symptoms following an April 2010 right calcaneal spur surgery.  

February and March 2011 VA treatment records include complaints of foot pain with an assessment of a gout flare.  

May 2011 VA Rheumatology clinic records show that the Veteran continued to have left heel pain and numbness and burning on the bottom of his feet.  He believed the medication was helpful.  No gout flares were found.  Clinical examination was positive for tenderness on the heel area and plantar fasciia.  The Veteran was referred to the podiatry clinic.  

August 2011 VA podiatry records reflect that the Veteran was evaluated and instructed on foot care.  

In August 2011, the Veteran filed the current increased rating claims.  

In February 2012, the Veteran was afforded a VA peripheral neuropathy examination.  The examiner confirmed the peripheral neuropathy diagnosis.  For medical history, he reported that the Veteran was diagnosed with diabetes mellitus, Type II in 2003 or 2004.  Around 2009 or 2010, the Veteran developed tingling in his feet.  The examiner noted the most recent blood sugar test suggested good control.  For symptoms, the examiner reported that the Veteran did not have constant or intermittent pain; rather, he had paresthesia/ dysesthesias and numbness of a moderate nature.  Motor strength testing showed complete (5/5) strength in both lower extremities.  Deep tendon reflexes (DTRs) were decreased 1+ in both lower extremities.  Light touch and monofilament testing were listed as decreased in both lower extremities.  Position sense, vibration sensation and cold sensation were decreased in both lower extremities.  Muscle atrophy and trophic changes were not found.  The examiner assessed incomplete paralysis of the sciatic nerve and femoral nerve of a mild severity.  He noted the abnormal electromyography (EMG) study from 2009.  He indicated that there was no functional impact from the disabilities.  

In his May 2012 notice of disagreement (NOD), the Veteran reported constant pain on the bottoms of both feet.  Consequently, he had to limit walking on occasion.  He described the foot pain as burning and tingling sensations.  He believed his lower extremity peripheral neuropathy symptoms were becoming worse. 

In February 2013, the Veteran was reexamined for his peripheral neuropathy.  The examiner listed a diagnosis of diabetic sensory neuropathy.  She identified symptoms of moderate paresthesias and/or dysesthesias and moderate numbness. Motor strength testing showed complete (5/5) strength in both lower extremities.  DTRs were decreased 1+ in both knees and absent in both ankles.  Light touch and monofilament testing was listed as decreased in the ankle/ lower leg and foot/ toes bilaterally.  Position sense was normal, but vibration sensation and cold sensation were decreased in both lower extremities.  Muscle atrophy and trophic changes were not found.  The examiner assessed incomplete paralysis of the sciatic nerve and femoral nerve of a mild severity.  For functional impact, she noted the Veteran's reports of stumbling while walking, gait problems walking and sensory disturbances leading to falls.  

VA primary care records from February 2014, August 2014, January 2015 and July 2015 reflect that the Veteran complained about right lower extremity or heel pain.  It was assessed as neuropathic pain and treated with medication.  

In May 2016, the Veteran was afforded another VA peripheral neuropathy examination.  The examiner listed a diagnosis of bilateral lower extremity neuropathy.  For constant pain, intermittent pain, paresthesias and/or dysesthesias and numbness, he listed mild symptoms for both lower extremities.  Motor strength was complete (5/5) in both lower extremities.  DTRs were decreased (+1) in both lower extremities.  Light touch/ monofilament testing was decreased in both feet and toes.  It was normal for knee/thigh and ankle/ lower leg, bilaterally.  Position, vibration, and cold sensations were normal bilaterally.  Muscle atrophy and trophic changes were not found.     

In a July 2016 addendum, the May 2016 VA examiner confirmed that the overall severity of the bilateral lower extremity neuropathy was mild.  He cited the predominate symptoms of sensory disturbance without a motor disturbance.  

At the March 2017 hearing, the Veteran reported having tingling and coldness sensations in his lower extremities and that he sought treatment from his primary care clinician.  They tried different medications without success.  The Veteran indicated he had similar symptoms in both lower extremities, but the right lower extremity was worse than the left.  Despite medication, the tingling persisted and caused him to restrict his activities.  Currently, his right foot was becoming worse with numbness and tingling.  He affirmed that the numbness and tingling were constant.  He took pain medication throughout the day and had nighttime awakenings due to foot tingling.  He indicated that he would be severely limited in his activities of daily living if it were not for his pain relief medication.  

Based upon the above, the Veteran contends that ratings in excess of 10 percent are warranted for peripheral neuropathy of each lower extremity.  38 C.F.R. § 4.124a, DC 8620.  The Board finds that the evidence is at least evenly balanced as to whether peripheral neuropathy of each lower extremity more nearly approximates the 20 percent rating criteria for moderate paralysis of the sciatic nerve as explained below.  Id.; 38 C.F.R. §§ 4.3, 4.7.     

The Veteran's reports that medication significantly improves his lower extremity function are competent and credible.  Without the medication, he reported that he would be significantly restricted in his daily activities.  (March 2017 hearing transcript, p. 10).  The Board notes that ameliorative effects of medication cannot be considered when they are not specifically contemplated by the applicable rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012); see also McCarroll v. McDonald, 28 Vet. App. 267 (2016).  Here, DC 8620 does not reference medication and the Veteran's reports of more severe symptoms in the absence of medication must be considered.  38 C.F.R. § 4.124a, DC 8620; Id.  The VA examination reports confirm sensory deficiencies and decreased reflexes to generally support the Veteran's reports of neuropathic symptoms in both legs restricting his daily activities.  (See VA examination reports from February 2012, February 2013 and May 2016).  Notably, the February 2012 and February 2013 VA examiners characterized the sensory deficiencies as moderate.  

Given the lay and medical evidence above, the Board finds the evidence to be at least evenly balanced as to whether sciatic nerve paralysis of a moderate severity is approximated for each lower extremity.  Id.  As applicable law requires that the reasonable doubt created by this approximate balance in the evidence be resolved in favor of the Veteran, the Board finds that the symptoms of the Veteran's peripheral neuropathy of the bilateral lower extremities more nearly approximated moderate incomplete paralysis for the entire appeal period.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.  Accordingly, entitlement to a rating of 20 percent for peripheral neuropathy of the right lower extremity, and a rating of 20 percent for peripheral neuropathy of the left lower extremity are warranted for the entire appeal period.  Id.; 38 C.F.R. § 4.124a, DC 8620.  

Ratings higher than 20 percent for peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity are not warranted because the evidence of record does not reflect that there have been symptoms more nearly approximating moderately severe or severe incomplete paralysis.  Id.    Although the Veteran has indicated that symptoms from his peripheral neuropathy have caused him difficulties with daily activities, the Veteran's symptoms have been predominantly sensory.  All of the VA examiners have indicated normal motor function, no muscle atrophy, and no trophic changes.  In this regard, the Board notes that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Board acknowledges that the VA examinations revealed that the Veteran had decreased reflexes in the lower extremities bilaterally or in the case of the February 2013 VA examination absent ankle reflexes.  Although not binding on the Board, VA's Adjudication Manual (Manual) instructs that 38 C.F.R. § 4.124a "does not mean that if there is any impairment that is non-sensory (or involves a non-sensory component) such as a reflex abnormality, weakness or muscle atrophy, the disability must be evaluated as greater than moderate."  See M21-1, III.IV.4.G.4.b. (updated April 3, 2017).  Additionally, as guidance, the Manual describes moderate incomplete paralysis to include "combinations of significant sensory changes and reflex or motor changes of a lower degree."  See M21-1, III.IV.4.G.4.c.; see also Miller v. Shulkin, 28 Vet. App. 376, 380 (2017) ("Although the note preceding § 4.124a directs the claims adjudicator to award no more than a 20% disability rating for incomplete paralysis of a peripheral nerve where the condition is productive of wholly sensory manifestations, it does not logically follow that any claimant who also exhibits non-sensory manifestations must necessarily be rated at a higher level.").  The VA examination reports generally reflect diminished DTRs of +1 with the exception of the February 2013 finding of absent reflexes in both ankles.  The evidence clearly indicates that the disabilities are predominately sensory disturbances.  Thus, the preponderance of the evidence is against a finding of moderately severe or severe incomplete paralysis, and the benefit of the doubt doctrine is not for application.  Id.; 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.142a, DC 8620.

Neither the Veteran, nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

III. TDIU

At the March 2017 hearing, the Veteran specifically raised the issue of entitlement to a TDIU as part of his appeal.  Although the Veteran has not filled out the formal TDIU application form, the claims for increased ratings on appeal precedes the date on which such form must be filed in all cases.  See Standard Claims and Appeals Forms, 79 Fed. Reg. 57660 (Sept. 25, 2014) (providing for a March 24, 2015 effective date of amendments to regulations describing the manner in which claims must be filed).  Moreover, VA's Adjudication Manual, although not binding on the Board, provides that if the issue of entitlement to a TDIU is raised and the Veteran fails to complete and return VA Form 21-8940, VA must make a decision on the issue of IU based on the available evidence of record.  M21-1, IV.ii.2.F.2.b.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).

The Veteran is in receipt of service connection for the following disabilities: diabetic nephropathy, 60 percent; posttraumatic stress disorder (PTSD), 30 percent; diabetes mellitus, Type, 20 percent; peripheral neuropathy affecting all extremities, 20 percent for each extremity; ischemic heart disease, 10 percent; bilateral cataracts, noncompensable prior to March 22, 2016 and 10 percent thereafter; erectile dysfunction, noncompensable.  His combined rating is 90 percent.  Hence, he meets the percentage requirements for a TDIU.  See 38 C.F.R. §§ 4.16(a), 4.26.

Therefore, the remaining question is whether these service-connected disabilities preclude the Veteran from securing and following a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  The fact that a veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  Id.  Thus, the central question is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a veteran could find employment.  Id.   Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran has significant service-connected disabilities including neurological disturbances in all extremities, psychiatric symptoms and from December 2012, kidney disease which reached a Stage III severity.  See June 2014 VA treatment records.  The Board observes that the high combined rating for these service-connected disabilities and diverse affected anatomical locations on their face indicate severe occupational impairment.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  At the March 2017 hearing, the Veteran reported he retired in 2008, but started noticing neuropathy type symptoms at that time.  He reported that he could not return to work due to service-connected disabilities.  Given the general overall disability picture above, his lay report is plausible and consistent with the record.  Id.

The Board notes that the multiple VA examination reports include several reports that there was no functional impact from the disability being examined.  (VA examination reports from February 2012, May 2016).  The Board finds these reports less persuasive.  Caluza, 7 Vet. App. at 506.  As noted above, the Veteran has multiple service-connected disabilities across various anatomical locations.  The VA examiners' statements do not reflect consideration of occupational interference from the combined effects of all of the Veteran's service-connected disabilities.  Moreover, the opinions of VA examiners are not dispositive in adjudicating TDIU claims; rather, the question of whether the Veteran's service-connected disabilities render him unemployable is a legal determination to be made by the Board.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.").  Entitlement to TDIU is based on an individual's particular circumstance.  See Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

In conclusion, the Veteran has provided competent and credible reports of unemployability due to service-connected disabilities.  Geib, 733 F.3d at 1354 (whether a veteran can perform the physical and mental acts required by employment is an issue about which a lay person may provide competent evidence; "neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").  His reports are plausible and not directly contradicted by the medical evidence.  The evidence to the contrary is debatable or otherwise does not preponderate against the claim.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  See 38 U.S.C. § 5107(b).


ORDER

Entitlement to a rating of 20 percent, but no higher, is granted, for peripheral neuropathy of the right lower extremity, subject to controlling regulations governing payment of monetary awards.

Entitlement to a rating of 20 percent, but no higher, is granted, for peripheral neuropathy of the left lower extremity, subject to controlling regulations governing payment of monetary awards.

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


